UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7613


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMAL DONTAE BURNELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:17-cr-00132-RGD-LRL-1)


Submitted: January 10, 2022                                       Decided: February 2, 2022


Before NIEMEYER and KING, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamal Dontae Burnell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamal Dontae Burnell appeals the district court’s order denying his motion for

recusal or change of venue and his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239. He also appeals the district court’s order denying his

motion for reconsideration. * After reviewing the record, we conclude that the district court

did not abuse its discretion in denying Burnell’s motions. See United States v. Kibble,

992 F.3d 326, 329 (4th Cir.) (per curiam), cert. denied, 142 S. Ct. 383 (2021); United States

v. Stone, 866 F.3d 219, 229 (4th Cir. 2017); United States v. Higgs, 353 F.3d 281, 307

(4th Cir. 2003) (stating standards). Accordingly, we affirm the district court’s orders. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




       *
          We previously vacated the district court’s order denying Burnell’s motion for
compassionate release and remanded so that the court could consider the motion in light of
our decision in United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (holding that
“district courts are empowered to consider any extraordinary and compelling reason for
release that a defendant might raise” (cleaned up)). The court undertook the proper analysis
on remand.

                                             2